COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:              01-11-00508-CV
Trial Court Cause
Number:                    1027821
Style:                     Keryl L. Douglas
                           v Houston Housing Authority and Ernie Etuk
Date motion filed*:        May 28, 2013
Type of motion:            Motion to Dismiss
Party filing motion:       Appellees
Document to be filed:      n/a

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Justice Jim Sharp
                           Acting individually         Acting for the Court

Panel consists of

Date: May 30, 2013